Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 12/23/2020 has been entered.

DETAILED ACTION
The instant application having Application No. 14977585 has a total 36 claims pending in the application, of which claims 14, 19, and 24 have been cancelled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 20, 26, and 31-35 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wachman et al (US 20070016443 A1)
As per claim 20, Wachman discloses, “A computer memory device, comprising instructions stored on said computer memory device for:” (Pg.5, particularly paragraph 0071; EN: this denotes a processor implementing the system).  
“Autonomously collecting data from a plurality of sources associated with a plurality of users” (Pg.11, particularly paragraph 0163; EN: this denotes monitoring numerous individual users to learn about them and best serve them). “said autonomous collecting is done in real time and wherein each one of the plurality of sources is associated with a different one of the plurality of users” (pg.3, particularly paragraph 0049; EN: this denotes monitoring the user’s interactions with a prescribed medicine bottle to determine if medication has been taken. Each user will have their own bottle/source to observe).
“Executing a plurality of software based intelligent personal agents each comprising a software model” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of each patient. In light of the system monitoring multiple patients, this discloses a plurality of software based intelligent personal agents as each patient has a machine learning algorithm dedicated to them).  “Having at least one condition associated with at least one rule and each corresponding to a different of the plurality of users, wherein the at least one rule in a first of the plurality of software-based intelligent personal agents is different from the at least one rule in a second of the plurality of software based intelligent personal agents” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication. There is no requirement that the rule be the same for other users).  
EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication. It further discloses looking at incoming data to see if the various conditions of different rules have been met).  
“Providing a response for each one of the plurality of users based upon the at least one rule in each one of the corresponding plurality of software-based intelligent personal agents  once the at least one condition in the corresponding one of the plurality of software-based intelligent personal agents is met, wherein the response for each one of the plurality of users may be communicated to either that user or to another second software-based intelligent personal agent” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication. pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient).  
“Utilizing each one of plurality of software-based intelligent personal agents to autonomously and iteratively learn using one or more algorithms for learning about the corresponding user” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient).
“Wherein the computer memory device further comprises one or more algorithms for learning about the user” pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient).
26, Wachman discloses, “Wherein said providing the response further comprises; providing a notification to the corresponding user about the response” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication). 
As per claim 31, Wachman discloses, “Wherein the response is communicated to a second software-based intelligent personal agent” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient. Here it discloses that data from a first user is shared to learn about other users as well. Each user will have their own machine learning algorithm specific to them).
As per claim 32, Wachman discloses, “Wherein the autonomously collecting step is done continuously” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient).
As per claim 33, Wachman discloses, “Wherein said autonomously collecting further comprises: autonomously deciding that a second set of data is needed, wherein the second set of data relates to the data; and autonomously collecting the second set of data” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient, data is monitored continuously and taken to continuously learn and update to better care for the patient).
As per claim 34, Wachman discloses, “A method for collecting and using information about a user, comprising:” (pg.4, particularly paragraph 0063; EN: this denotes using gathered patient data).
“Passively collecting data from at least one source associated with the user, wherein the data relates to the user’s physiological functions” (Pg.9, particularly paragraph 0147; EN: this denotes monitoring the user’s various bodily numbers. pg.3, particularly paragraph 0049; EN: this denotes monitoring the user’s interactions with a prescribed medicine bottle to determine if medication has been taken that interfaces with the other sensors).
“Executing a first software based intelligent personal agent in a plurality of based intelligent personal agents comprises a software model” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient. Here it discloses that data from a first user is shared to learn about other users as well. Each user will have their own machine learning algorithm specific to them). “Having at least one condition associated with at least one rule” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication).  
“Wherein the first software based intelligent personal agent is associated with the user” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient. Here it discloses that data from a first user is shared to learn about other users as well. Each user will have their own machine learning algorithm specific to them).
“Comparing the data to the at least one condition to determine whether the at least one condition is met” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication).  
“Providing a response based upon the at least one rule once the at least one condition is met” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication).  
EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient. Here it discloses that data from a first user is shared to learn about other users as well. Each user will have their own machine learning algorithm specific to them).
“Executing a second software based intelligent personal agent in the plurality of software based intelligent personal agents to perform an action based on the response, wherein the second software based intelligent personal agent is associated with an individual that is not the user” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient. Here it discloses that data from a first user is shared to learn about other users as well. Each user will have their own machine learning algorithm specific to them).
As per claim 35, Wachman discloses, “notifying both the user and the individual of the response” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient. Here it discloses that data from a first user is shared to learn about other users as well. Each user will have their own machine learning algorithm specific to them and receive the notifications based on this information).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, 17-18, 23, 25, 27-29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wachman et al (US 20070016443 A1) in view of Slayton et al (US 20150215350 A1). 
As per claim 1, Wachman discloses, “A method for collecting and using information about a user” (pg.4, particularly paragraph 0063; EN: this denotes using gathered patient data). 
“Generating data from at least one source associated with a user, wherein the data relates to the user’s health and wherein the data is generated automatically by the at least one source such that the user does not enter the data into the at least one sensor” (pg.3, particularly paragraph 0049; EN: this denotes monitoring the users interactions with a prescribed medicine bottle to determine if medication has been taken). 
“Automatically collecting the data from the at least one source” (pg.3, particularly paragraph 0049; EN: this denotes monitoring the user’s interactions with a prescribed medicine bottle to determine if medication has been taken).
“Executing a software-based intelligent personal agent comprising a software model” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient). “Having at least one condition associated with at least one rule” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication).  
“Comparing the data to the at least one condition to determine whether the at least one condition is met” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication).  
“Providing a response based upon the at least one rule once the at least one condition is met” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication).  
“Wherein the software-based intelligent personal agent utilizes one or more algorithms to learn about the user” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient). 
However, Wachman fails to explicitly disclose, “and to modify one or more rules of the at least one rule or add one or more new rules in response to learning about the user.” 
Slayton discloses, “and to modify one or more rules of the at least one rule or add one or more new rules in response to learning about the user” (Pg.6, particularly paragraph 0055; EN: This denotes the system being made up of agents which operate on rules, and the rules being able to be changed or added as needed). 
Wachman and Slayton are analogous art because both involve automated health monitoring. 
Before the effective filing date it would have been obvious to one skilled in the art of automated health monitoring to combine the work of Wachman and Slayton in order to allow the 

Therefore before the effective filing date it would have been obvious to one skilled in the art of automated health monitoring to combine the work of Wachman and Slayton in order to allow the
As per claim 2, Wachman discloses, “Wherein the software model and the condition are specific to the user” (pg.4, particularly paragraph 0061; EN: this denotes using gathered patient data specific to the user). 
As per claim 3, Wachman disclose, “Wherein the at least one source is selected from the group consisting of at least one sensor, at least one database, a second software intelligent personal agent, at least one person, at least one machine, and combinations thereof” (pg.3, particularly paragraph 0049; EN: this denotes monitoring the users interactions with a prescribed medicine bottle to determine if medication has been taken. Here the source is a sensor). 
As per claim 4, Wachman discloses, “Wherein said collecting comprises collecting data from a plurality of sources associated with the user” (pg.3, particularly paragraph 0049; EN: this denotes monitoring the user’s interactions with a prescribed medicine bottle to determine if medication has been taken. Here the source is a sensor. This denotes the use of multiple sensors (i.e. sources)).
As per claim 5, Wachman discloses, “Wherein said providing a response comprises causing a machine to take an action” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication).  
As per claim 6, Wachman discloses, “Wherein said providing a response comprise making a prediction” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication. Here the various actions are predicted to make the patient take the required medicine). 
As per claim 7, Wachman discloses, “Wherein said providing a response comprises contacting a person that is different from the user” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication. It further denotes contacting caregivers as needed).  
As per claim 8, Wachman discloses, “wherein the at least one source is not the user” (pg.3, particularly paragraph 0049; EN: this denotes monitoring the users interactions with a prescribed medicine bottle to determine if medication has been taken. Here the source is the medicine bottle and its sensors).
As per claim 9, Wachman discloses, “modifying the software model based upon the data” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient).
As per claim 10, Wachman discloses, “selecting the software model form a plurality of templates for a plurality of domains or creating the software model based upon the data” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication. This has the model based upon data).  
11, Wachman discloses, “processing the data to create processed data that is categorized and associated with at least one source” (pg.3, particularly paragraph 0049; EN: this denotes monitoring the user’s interactions with a prescribed medicine bottle to determine if medication has been taken. Each sensor has its own type of sensed data, which would assign it a category, and it is further processed to denote taking of medicine). “Wherein said comparing comprises comparing the processed data to the at least one condition to determine whether the at least one condition is met” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication).  
As per claim 12, Wachman discloses, “providing the data to a second software-based intelligent personal agent comprising a second software model having at least one second condition associated with at least one second rule;” (pg.12, particularly paragraphs 0207-0208; EN: this denotes multiple rules and multiple machine learning algorithms used to help the patient with their medicine). 
“Executing the second software based intelligent personal agent;” (pg.12, particularly paragraphs 0207-0208; EN: this denotes multiple rules and multiple machine learning algorithms used to help the patient with their medicine). 
 “Comparing the data to the at least one second condition to determine whether the at least one second condition is met” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication).  
“Providing a second response based upon the at least one second rule once the at least one second condition is met” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication).  
As per claim 13, Wachman discloses, “A system for collecting and using information about a user” (pg.4, particularly paragraph 0063; EN: this denotes using gathered patient data).
“At least one computer comprising at least one processor operatively connected to at least one non-transitory, compute readable medium, the at least one non-transitory computer readable medium comprising:” (Pg.5, particularly paragraph 0071; EN: this denotes a processor implementing the system).  
“A first module for collecting data about a user’s health” (pg.3, particularly paragraph 0049; EN: this denotes monitoring the user’s interactions with a prescribed medicine bottle to determine if medication has been taken).
“A second module for running a software-based intelligent personal agent comprising a software model” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient).   “Having at least one condition associated with at least one rule” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication).  “Comparing the data about the user’s health to the at least one condition to determine the at least one condition is met” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication).   “And providing a prediction regarding the user’s behavior, the prediction based upon the at least one rule once the at least one condition is met” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication. Here the behavior prediction is that the user has not taken their required medicine and making decisions to remind or encourage the user to take the medicine).  
“One or more algorithms that learn about the user…” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient).
“Wherein the prediction relates to the user’s health” (pg.3, particularly paragraph 0049; EN: this denotes monitoring the user’s interactions with a prescribed medicine bottle to determine if medication has been taken).
However, Wachman fails to explicitly disclose, “and change the at least one rule in response to the learning.” 
Slayton discloses, “and change the at least one rule in response to the learning” (Pg.6, particularly paragraph 0055; EN: This denotes the system being made up of agents which operate on rules, and the rules being able to be changed or added as needed). 
Wachman and Slayton are analogous art because both involve automated health monitoring. 
Before the effective filing date it would have been obvious to one skilled in the art of automated health monitoring to combine the work of Wachman and Slayton in order to allow the 
	The motivation for doing so would be to allow the agent to be “capable of learning, in that the logic and its algorithms may change over time in light of input, output, and/or data in the agent data store” (Slayton, Pg.6, paragraph 0053;) or in the case of Wachman, allow the learning system of Wachman to allow the system to change or add rules as needed. 

As per claim 15, Wachman discloses, “Wherein said first module is remotely located from said second module” (pg.5, particularly paragraph 0076; EN: this denotes the first module, the pillbottle/box, and a remote system to deal with the decision making for reminders). 
As per claim 17, Wachman discloses, “Further comprising an entity remotely located from said first module” (pg.5, particularly paragraph 0076; EN: this denotes the first module, the pillbottle/box, and a remote system to deal with the decision making for reminders).  “Wherein said entity takes an action as directed by the response provided by said second module” (Pg.9, particularly paragraph 0141; EN: this denotes entities making use of the responses sent from the device. However, this is nonfunctional descriptive material, as the actions of entities using or receiving data from the device do not affect the operation of the device itself). 
As per claim 18, Wachman discloses, “Wherein the system is capable of modifying the software model or for creating the software model based upon the data” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication. This has the model based upon data).  
As per claim 23, Wachman discloses, “Wherein the one or more learning algorithms comprise instructions for analyzing the data to modify the software model” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient).
25, Wachman discloses, “wherein the at least one source comprises a wearable sensor device and wherein the wearable sensor device comprises a computer processor” (pg.9, particularly paragraph 0147; EN: this denotes numerous other devices, some worn, that the system uses to monitor the user). 
As per claim 27, Wachman disclose, “Wherein the software based intelligent personal agent autonomously initiates a request for data” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient. This monitoring is a consistent request for data from the monitoring sensors).
As per claim 28, Wachman discloses, “Wherein the automatically collecting step is done continuously” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient).
As per claim 29, Wachman discloses, “wherein the first module collects the data autonomously and in real-time” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient).
As per claim 36, Wachman discloses, “wherein the second module further comprises instructions for: running both a first and a second software-based intelligent personal agent” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of each patient. In light of the system monitoring multiple patients, this discloses a plurality of software based intelligent personal agents as each patient has a machine learning algorithm dedicated to them).  
“Wherein the first software-based intelligent personal agent is associated with a first user and wherein the second software based intelligent personal agent is associated with a second EN: this denotes monitoring numerous individual users to learn about them and best serve them).
“Wherein the at least one rule of the first software-based intelligent personal agent is different from the at least one rule of the second software-based intelligent personal agent” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication. There is no requirement that the rule be the same for other users).  
“Comparing the data to the at least one condition in the first software-based intelligent personal agent to determine whether the at least one condition in the first software based intelligent personal agent is met” (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication. It further discloses looking at incoming data to see if the various conditions of different rules have been met).  
“Providing a response based upon the at least one rule in the first software-based intelligent personal agent once the at least one condition in the first software-based intelligent personal agent is met; and”  (Pg.7, particularly paragraph 0109; EN: this denotes the learning algorithm making decision based on the users actions on how to get the user to take their required medication. pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient).  
“Utilizing the first software-based intelligent person agent to autonomously and iteratively learn” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wachman et al (US 20070016443 A1) in view of Slayton et al (US 20150215350 A1) as applied to claim 13 above, and further in view of Heffron (US 20090014458 A1).
As per claim 30, Wachman discloses, “a plurality of sources associated with the user, wherein the plurality of sources generates the data, and wherein the plurality of sources comprises … a wearable sensor device that comprises a computer processor” (pg.9, particularly paragraph 0147; EN: this denotes numerous other devices, some worn, that the system uses to monitor the user).
However, Wachman fails to explicitly disclose, “Both a person different from the user.”
Heffron discloses, “Both a person different from the user” (pg.2, particularly paragraph 0018; EN: this denotes a user administering and maintain records of taking medicine). 
Wachman and Heffron are analogous art because both involve medicine monitoring. 

	The motivation for doing so would be to “retain[] a record of the medication dispensed” by a person as needed (Heffron, Pg.2, paragraph 0018) or in the case of Wachman, allow another individual to confirm that the medicine has been appropriately taken. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of medicine monitoring to combine the work of Wachman and Heffron in order to allow a person to give medical information about someone.

	Claim Rejections - 35 USC § 103

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wachman et al (US 20070016443 A1) in view of Slayton et al (US 20150215350 A1) as applied to claim 13 above, and further in view of  Fu (US 20070093935 A1). 
As per claim 16, Wachman discloses, “a third module comprising a plurality of …for the software-based intelligent personal agent…” (pg.12, particularly paragraphs 0207-0208; EN: this denotes multiple rules and multiple machine learning algorithms used to help the patient with their medicine). 
However, Wachman fails to explicitly disclose, “Templates … For a plurality of domains” 
Fu discloses, “For a plurality of domains” (pg.16, particularly paragraph 0230; EN: this denotes setting up different templates for different medicines). 
Wachman and Fu are analogous art because both involve medication monitoring. 

	The motivation for doing so would be to “Some medications (in particular OCT and dietary supplements) with standard schedules and dosages can use pre-made templates” (Fu, Pg.16, paragraph 0230). 
Therefore before the effective filing date it would have been obvious to one skilled in the art of medication monitoring to combine the work of Wachman and Fu in order to have templates for different domains.  

Claim Rejections - 35 USC § 103
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wachman et al (US 20070016443 A1) in view of Slayton et al (US 20150215350 A1) applied to claim 1 above, and further in view of  Gupta et al (US 20130304869 A1).
As per claim 21, Wachman discloses, “Wherein the data comprises a first set of data and the software model comprises a first software model and further comprising” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient).
“Collecting a second set of data about the user” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient. This is done over time, so new datasets will continuously be taken). 
EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient).
However, Wachman fails to explicitly disclose, “Developing a second software model in response to said learning for execution by the software-based intelligent personal agent, wherein the second software model comprises at least one different rule compared to the first software model.” 
Gupta discloses, “Developing a second software model in response to said learning for execution by the software-based intelligent personal agent, wherein the second software model comprises at least one different rule compared to the first software model” (Pg. 12, particularly paragraph 0113; EN: this denotes creating new models when there’s enough new data to warrant creating a new model). 
Wachman and Gupta are analogous art because both involve machine learning. 
Before the effective filing date it would have been obvious to one skilled in the art of machine learning to combine the work of Wachman and Gupta in order to use new data to create new models. 
	The motivation for doing so would be to “determine whether that are enough changes to the generated first family off classifiers to warrant generating new models” (Gupta, Pg.12, paragraph 0113) or in the case of Wachman, use the data to create new models as needed where the updating of Wachman would not be enough. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of machine learning to combine the work of Wachman and Gupta in order to use new data to create new models.
22, Wachman disclose, “making a future prediction regarding the user using the … software model; and adjusting the response based on the future prediction” (pg.4, particularly paragraph 0063; EN: this denotes using a machine learning algorithm to monitor and influence the behavior of the patient).
	Gupta discloses, “The second software model” (Pg. 12, particularly paragraph 0113; EN: this denotes creating new models when there’s enough new data to warrant creating a new model).

Response to Arguments

	In pg. 11, the Applicant argues in regards to the 102 rejection of claim 20, 
Applicant respectfully submits that Wachman fails to disclose, at minimum, any of the above amendments. First, Wachman does not disclose any changing of a rule or adding a new rule. See claims 1 and 13 (as currently amended). Nor does Wachman recite a plurality of users, a plurality of intelligent personal agents, or different rules for different agents and/or users. See claim 20 (as currently amended). 

	In response, the Examiner maintains the rejection of claim 20 as shown above. The Wachman reference makes explicitly clear that it works with numerous users/patients (see Wachman, Pg.11, paragraph 0163, “the medical compliance platform is able to learn about each user to elicit that user’s best adherence rate”; Pg.3, particularly paragraph 0042: “A compliance framework can be considered in three logical parts, namely the patients’ homes (each a so-called ‘local end…’)”. Each of these patients/users are served by a machine learning algorithm (i.e. a personalized agent) (see Wachman, Pg.4, paragraph 0063; “The learning algorithm’s goal is to optimize the adherence behavior of the individual patient against a set of options”). Since this clearly meets the broadest reasonable interpretation of the claimed limitations, the Examiner maintains the rejection as shown above. 

Wachman has only one set of rules and one rules engine for all users. Wachman states that it has a single rules engine (reference number 118) that “controls a set of actions that need be taken in a certain order.” See Wachman, para. [0061], This order depends “on the urgency of desired patient behavior and appropriateness of the next behavior change.” See id. at para. [0062], Wachman therefore only has one “decision tree” for any and all users that use the method described therein. See id
	In response, the Examiner maintains the rejection as shown above. The Applicant’s argument appears to be that Wachman has a single set of rules and a single rules engine for all users which has actions that apply to all users. This completely ignores the context of the surrounding paragraphs of the reference and misrepresents the intention of the Wachman reference. Applicant cites paragraph 0061 stating that the actions must be taken in a certain order. This is correct that the system has a set of rules relating to managing the patients medication. However, in the paragraph immediately preceding paragraph 0061 the Wachman reference states: “The rules/escalation engine 118 accounts for the appropriate schedule of interventions, timing, contacts, messaging content etc. These include patient-specific preferences (e.g., if after 9 a.m. call patient at their work number) and programmatic specific decision rules (e.g., given the patient’s behavioral assessment, call on this frequency with this set of messages, etc).” Even the paragraph later cited by Applicant clearly denotes that the rules and actions of the system are individualized to the patient. Paragraph 0062 states “The order of actions determined by the escalation engine 118 is sorted based on the urgency of desired patient behavior and appropriateness of the next stage of the behavior change as determined, e.g., by various means including independent clinical research using control and control and intervention groups, experience with other patients using the protocol and historical experience with the subject patient among other means.” This clearly denotes that the treatment of the patient is not some generic hard-programmed process that applies to all user, but a user-specific set of instructions tailored specifically to that individual user. Therefore the rejection is maintained as shown above. 

Moreover, none of the rules or actions within the rule set or decision tree ever change. Such a static rules engine is appropriate for Wachman’s invention, which only relates to ensuring that individuals take their medication appropriately and on time. Thus, the rules engine of Wachman can be described as a single decision tree. Each “leaf’ of that tree never changes, and the tree itself is the same from user to user. See id. Different decisions, outcomes, or suggested steps may result from the decision tree, based on individual patient data, but there is only one rule set and rule engine generating these different pre-existing or previously determined decisions. Although different outputs may result from this rules engine, depending on the actions of different users, the rules engine itself is the same and never changes. By contrast, the claimed invention comprises at least one rule per user if there are multiple users (i.e., rules that are specific to a certain user), as well as the changing of at least one rule.

	In response the Examiner maintains the rejection as shown above. Once again the Applicant misrepresents the Wachman reference by cherry picking paragraphs and ignoring the context surrounding those paragraphs. As shown above, the rules and actions are not some hard-programmed set of instructions for a generic user, they are based on the individual user’s own history of behavior in relation to the medicine they are taking. Further, the Wachman is replete with discussions of using machine learning to come up with a plan to best encourage the specific user/patient to optimally take their intended medicine. (See Wachman, paragraph 0063, 0066, 0108, 0110, etc). Any argument that Wachman is a static or unchanging system is simply incorrect. Therefore the rejection is maintained as shown above. 
	In pg.11-12, the Applicant argues in regards claim 34, 
Additionally, Wachman fails to disclose any data relating to a user’s physiological functions. The data of Wachman only relates to whether an individual has taken his or her medication. See Abstract. However, the specific act of taking medication (e.g., at the right dose and/or at the right time) has nothing to do with a user’s physiological systems or physiological functions. Although the medication may affect such functions, Wachman is not collecting data relating to the efficacy of the medication, only whether the user takes it properly in accordance with the prescribed instructions. Thus, Wachman does not recite any data relating to physiological functions.

	In response, the Examiner maintains the rejection as shown above. The Applicant claims that Wachman does not disclose any data rating to physiological functions. Once again, this is simply incorrect. The Wachman explicitly discloses monitoring physiological functions of the user/patients as well as using these to further inform the escalation engine and the resulting recommendations from that engine. (See Wachman, Pg.9-10, paragraph 0147). The claims at no 
Applicant's arguments with respect to claims 1-13, 15-18, 21-23, 25, 27-30, and 36 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BEN M RIFKIN/Primary Examiner, Art Unit 2198